[Missing Graphic Reference] William J. Evers Vice President, Corporate Counsel 213 Washington Street, 15th Floor Newark, NJ 07102-2917 Tel973-802-3716 william.evers@prudential.com December 22, 2014 VIA EDGAR SUBMISSION Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Definitive Prospectus Supplements and Statements of Additional Information Filings Pursuant to Rule 497(j) Pruco Life Flexible Premium Variable Annuity Account Pruco Life of New Jersey Flexible Premium Variable Annuity Account Investment Company Act No. 811-07325 Investment Company Act No. 811-07975 333-162673 333-162678 333-162680 333-162676 333-130989 333-131035 333-144639 Dear Sir/Madam: In accordance with Rule 497(j) under the Securities Act of 1933, on behalf of the Registrant, we hereby certify that: 1. With respect to the Prospectus Supplements and Statements of Additional Information ("SAIs") included in the above-referenced Registration Statements,the form of Prospectus Supplements and SAIs that would have been filed under paragraphs (e) and (c), respectively, of Rule 497 under the Securities Act of 1933 would not have differed from that contained in the most recent Registration Statements or amendments and 2. The text of the most recent post-effective amendments has been filed with the Commission electronically. Sincerely, /s/William J. Evers William J. Evers
